ICJ_018_Nottebohm_LIE_GTM_1954-01-15_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE NOTTEBOHM

(LIECHTENSTEIN c. GUATEMALA)

ORDONNANCE DU 15 JANVIER 1954

1954

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

NOTTEBOHM CASE

(LIECHTENSTEIN v. GUATEMALA)
ORDER OF JANUARY 15th, 1954
La présente ordonnance doit être citée comme suit:

« Affaire Nottebohm,
Ordonnance du 15 janvier 1954: C.I.J. Recueil. 1954, p. 7.»

This Order should be cited as follows :

“Nottebohm case,
Order of January 15th, 1954: I.C.J. Reports 1954, p. 7.”

 

N° de vente : 113
Sales number

 

 

 
1954
Le 15 janvier
Rôle général
n° 18

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1954

15 janvier 1954

AFFAIRE NOTTEBOHM

(LIECHTENSTEIN c. GUATEMALA)

ORDONNANCE

Le Président de la Cour internationale de Justice,
vu Varticle 48 du Statut de la Cour,
vu l’article 37 du Règlement de la Cour ;

Vu l'arrêt du 18 novembre 1953 par lequel la Cour a rejeté
Yexception préliminaire présentée par le Gouvernement de la
République du Guatemala en l’affaire Nottebohm, a repris la
procédure sur le fond et a fixé la date d’expiration des délais
pour la suite de cette procédure,

Considérant que, par lettre du 4 janvier 1954 remise au Greffe
le méme jour, l’agent du Gouvernement du Guatemala a demandé
la prorogation à la fin de juillet 1954 du délai pour le dépôt du
contre-mémoire du Gouvernement du Guatemala, délai dont
l'arrêt du 18 novembre 1953 avait fixé la date d’expiration au
20 janvier 1954,

Considérant que, par télégramme du 14 janvier 1954, l'agent
du Gouvernement de Liechtenstein, auquel la demande précitée
avait été communiquée, a fait savoir qu’il n’avait pas d’objection
à la prolongation dudit délai pour trois mois, c’est-à-dire jusqu’au
20 avril 1954 ;

Fixe au 20 avril 1954 l'expiration du délai pour le dépôt du
contre-mémoire du Gouvernement du Guatemala ;

Réserve la suite de la procédure.
4
8 AFFAIRE NOTTEBOHM (ORDONNANCE DU 15 I 54)

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le quinze janvier mil neuf cent
cinquante-quatre, en trois exemplaires, dont l’un restera déposé
aux archives de la Cour et dont les autres seront transmis respec-
tivement au Gouvernement de la Principauté de Liechtenstein
et au Gouvernement de la République du Guatemala.

Le Président,
(Signé) ARNOLD D. McNair.

Le Greffier,
(Signé) J. LôPez OLIvAN.
